 1 MATTHEW H. DAWSON (State Bar No. 307350)
   mdawson@kslaw.com
 2 KING & SPALDING LLP
   601 South California Avenue
 3
   Palo Alto, CA 94304
 4 Telephone:     +1 650 422 6700
   Facsimile:     +1 650 422 6800
 5
   ZACHARY A. MCENTYRE (pro hac vice)
 6 zmcentyre@kslaw.com

 7 MERYL W. ROPER (pro hac vice)
   mroper@kslaw.com
 8 ALLISON HILL WHITE (pro hac vice)
   awhite@kslaw.com
 9 KING & SPALDING LLP
   1180 Peachtree St., NE
10 Atlanta, GA 30309

11 Telephone:     +1 404 572 4600
   Facsimile:     +1 404 572 5100
12
   Attorneys for Defendant EQUIFAX INFORMATION
13 SERVICES, LLC
                              UNITED STATES DISTRICT COURT
14                           EASTERN DISTRICT OF CALIFORNIA
15
   DANIEL BRUNO, Individually and on behalf            Case No. 2:17-cv-00327-WBS-EFB
16 of others similarly situated,

17                  Plaintiff,                         STIPULATED REQUEST AND
                                                       [PROPOSED] ORDER FOR EXTENSION
18          v.                                         OF TIME TO FILE DISPOSITIONAL
19 EQUIFAX INFORMATION SERVICES,                       DOCUMENTS

20 LLC; GENEVA FINANCIAL SERVICES,
   INC.; MARK HASSAN; GENEVA
21 MOTORS, INC. d/b/a GENEVA FINANCIAL
   SERVICES, ROBERT MCGINLEY,
22 KAMIES ELHOUTY, JOHN MCGINLEY,
   ANDY MITCHELL, and REBS SUPPLY,
23
   INC. d/b/a REBS MARKETING, INC.,
24
                   Defendants.
25
           Pursuant to Local Rule 160(b), the undersigned parties submit this stipulated request for
26
   an extension of time to file the dispositional documents. In support of their request, the parties
27
   state as follows:
28
      STIPULATED REQUEST TO MODIFY                                   CASE NO. 2:17-CV-00327-WBS-EFB
      SCHEDULING ORDER
 1          1.     The parties filed a Notice of Settlement with the Court on May 15, 2019 after

 2 resolving the case in principle. Doc. 301. Pursuant to Local Rule 160(b), the Court set June 10,

 3 2019, as the date upon which the documents disposing of the action must be filed.

 4          2.     Plaintiff provided a signed settlement agreement to Equifax on May 20, 2019.

 5          3.     Equifax is currently processing the settlement check and needs additional time to

 6 provide the settlement proceeds to Plaintiff’s counsel.

 7          4.     The parties, therefore, jointly respectfully request a two (2) week extension of

 8 time to submit the dispositional documents, until June 24, 2019.

 9          5.     A proposed order is being submitted herewith.

10

11 DATED: June 7, 2019                           KING & SPALDING LLP

12                                               By:      /s/ Zachary A. McEntyre
                                                         ZACHARY A. MCENTYRE (pro hac vice)
13                                                       KING & SPALDING LLP
14                                                       1180 Peachtree St., NE
                                                         Atlanta, GA 30309
15                                                       Telephone:     +1 404 572 4600
                                                         Facsimile:      +1 404 572 5100
16                                                       Email: zmcentyre@kslaw.com
17                                                       Attorney for Defendant EQUIFAX
18                                                       INFORMATION SERVICES, LLC

19
                                                         /s/ Joseph Messer (w/ express permission)
20                                                       Joseph Messer (pro hac vice)
                                                         Messer Strickler, Ltd.
21
                                                         225 W. Washington St., Suite 575
22                                                       Chicago, IL 60602
                                                         (312) 334-3442 (direct)
23                                                       (312) 334-3473 (fax)
                                                         jmesser@messerstrickler.com
24
                                                         Attorney for Plaintiff DANIEL BRUNO
25

26
27

28
     STIPULATED REQUEST TO MODIFY                   2                 CASE NO. 2:17-CV-00327-WBS-EFB
     SCHEDULING ORDER
 1                                  ORDER

 2
           IT IS SO ORDERED.
 3

 4 Dated: June 10, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATED REQUEST TO MODIFY    3      CASE NO. 2:17-CV-00327-WBS-EFB
     SCHEDULING ORDER
